DETAILED ACTION
Claims 16, 19-26 & 31-32 are pending as amended on 10/10/22.


Response to Amendment
This non-final action is a response to the amendment & RCE filed on October 10, 2022.  Claim 16 has been minimally amended as a result of the previous action; the rejections have been maintained.  Claim 31-32 have been added.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16a/b” has been used to designate both a cutting means and rows of spraying nozzles (e.g. Figure 1 & Figure 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference character “16a/b” has been used to designate both a cutting means and rows of spraying nozzles (e.g. [0047] & [0049]+ of the publication).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19-26 & 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kronseder, WO 2017/001071 (citations to eng. trans. US 2018/0186494) in view of King, US 4,544,431 and further in view of Deckert, US 2010/0300614.
With regard to claims 16 & 25-26, Kronseder teaches a known type of container labeling machine which comprises means for conveying a web of labels including a transfer drum (103) comprising for example vacuum pallets, a vacuum roll, or gripper cylinder, or belts, for carrying individual labels to containers, an adhesive sprayer (108) with a plate-like body with rows of dispensing ports (565/665/etc.) that face the transfer drum and extend parallel to its axis, as well as control means configured to temporarily slow an advancement speed of labels on vacuum pallets with respect to said sprayer before gluing (throughout, e.g. abstract, [0039-0040 & FIGS. 1-7]).
While Kronseder does not teach an ‘unwinding assembly’ which is controlled to feed a continuous label ribbon to the transfer means and then temporarily slow/stop it while it slips atop the transfer means, wherein the device applies glue to the slowed label, and severs the label thereafter, this was a conventional design in the prior art, as shown for example by King, which unwinds a label web toward a conveyor transfer means, temporarily stops advancement of said label, carefully applies glue to a label edge, and then severs the label for delivery/application to a product via the transfer means (throughout, e.g. abstract, [FIGS. 1-6]).  It would have been obvious to combine the teachings of King with those of Kronseder, in order to yield a controllable transfer drum-type labeling device capable of coating/cutting a continuous label web under slowed speed conditions with increased accuracy/control using known alternative designs with predictable success.
While Kronseder & King do not expressly disclose applying adhesive to both the trailing edge of one label and the leading edge of another prior to severing with a cutting means which is carried on the transfer drum, this too was a conventional design in the prior art, as shown for example by Deckert, which feeds a continuous label web to a conveyor means, applies glue to a set of leading/trailing label edges, and then severs the label via cutters on a transfer drum (throughout, e.g. [0014, 0045-0049]).  It would have been obvious to combine the teachings of Deckert with those of Kronseder & King, in order to yield a label with adhesive coated edges via a known alternate device design which can help to avoid adhesive fouling of a transfer drum [0036].
With regard to claims 19-24, Kronseder also teaches a known type of sprayer with a glue reservoir (381) and multiple rows of numerous ports (565/665/etc.) which may for example be staggered with respect to one another & are capable of being selectively activated [0093 & FIGS. 1-7], wherein capability for regularly/irregularly spacing activated ports relative to a desired adhesive pattern for a desired label/product type/shape is considered to meet the claimed port distributions.
With regard to claim 31, Kronseder teaches various gluing devices opposed to the label/transfer device (e.g. [FIG. 1]), and Deckert also does teach that its labels may be glued at any obvious location prior to separation, such as either just upstream of where the labels are fed to the transfer drum (as in the figures), or just downstream [0049], yielding substantially identical results.
With regard to claim 32, as noted above with respect to rejected claims 1 & 26 & 31, Kronseder & King & Deckert teach/suggest a container labeling machine capable of feeding a label web from an unwinding assembly to a transfer drum, controlled slowing of the web feed relative to the transfer drum for careful adhesive spray application to leading/trailing edges of said labels (while the label slips on the transfer drum) via rows of spray ports, and the subsequent severing of said labels via a cutting means distributed around the lateral surface of the transfer drum which are necessarily aligned with a cutting location on the label web and actuated to separate the labels.

Claims 16, 19-26 & 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fort et al., US 2007/0029036 in view of King, US 4,544,431 and further in view of Deckert, US 2010/0300614.
With regard to claims 16 & 25-26, Fort teaches a known type of container labeling machine which comprises means for conveying an unwound web of labels including a vacuum transfer drum (46), an adhesive sprayer (42) with plate-like bodies with rows of dispensing ports (146) that face the transfer drum and extend parallel to its axis, as well as control means configured to adjust the spraying of adhesive relative to feed speeds for the unwound continuous label web, and to apply adhesive at leading & trailing edges of labels which are severed thereafter by cutters disposed on the drum to better avoid adhesive fouling of said drum (throughout, e.g. abstract, [0041-0044, 0058 & FIGS. 1-20]).  
While it is unclear whether Fort expressly discloses that one may use the controls to temporarily slow/stop the label feed (while it slips atop the transfer means), wherein the device applies glue to the slowed label, it does at least repeatedly teach coordination between label speed & adhesive spray, and in any event, this was a conventional design in the prior art, as shown for example by King, which unwinds a label web toward a conveyor transfer means, temporarily stops advancement of said label, carefully applies glue to a label edge, and then severs the label for delivery/application to a product via the moving transfer means (throughout, e.g. abstract, [FIGS. 1-6]).  It would have been obvious to combine the teachings of King with those of Fort, in order to yield a controllable transfer drum-type labeling device capable of coating/cutting a continuous label web under slowed speed conditions with increased accuracy/control using known alternative designs with predictable success.
With regard to claims 19-24, Fort also teaches a known type of sprayer with a glue reservoir feeding multiple rows of numerous ports which may for example be staggered with respect to one another & are capable of being selectively activated [0061-0062 & FIG. 20], wherein capability for regularly/irregularly spacing activated ports relative to a desired adhesive pattern for a desired label/product type/shape is considered to meet the claimed port distributions.
With regard to claim 31, Fort teaches various gluing devices which are opposed to the label/transfer drum (e.g. [FIG. 5]), and Deckert also does teach that its labels may be glued at any obvious location prior to separation, such as either just upstream of where the labels are fed to the transfer drum (as in the figures), or just downstream [0049], yielding substantially identical results.
With regard to claim 32, as noted above with respect to rejected claims 1 & 26 & 31, Fort & King & Deckert teach/suggest a container labeling machine capable of feeding a label web from an unwinding assembly to a transfer drum, controlled slowing of the web feed relative to the transfer drum for careful adhesive spray application to leading/trailing edges of said labels (while the label slips on the transfer drum) via rows of spray ports, and the subsequent severing of said labels via a cutting means distributed around the lateral surface of the transfer drum which are necessarily aligned with a cutting location on the label web and actuated to separate the labels.



Examiner also notes WO 98/19916 as relevant to the pending claims.


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed October 10, 2022 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.
With regard to Applicants’ arguments that Kronseder does not teach or suggest a conventional label transfer drum, this is erroneous; as noted previously, the prior art reference teaches that its labels may be carried by any number of known designs such as vacuum pallets, or a vacuum roll (drum), or a gripper cylinder (drum), or belts.
With regard to Applicants’ apparent argument that Deckert is not combinable, as it does not teach or suggest a glue applicator opposing the label transfer drum, this is unpersuasive/erroneous; the prior art reference does teach that its labels may be glued at any obvious location prior to separation, such as either just upstream of where the labels are fed to the transfer drum (as in the figures), or just downstream [0049], yielding substantially identical results (note also Fort, which conceives of numerous additional gluing device placements which meet this limitation).
With regard to Applicants’ argument that Deckert does not explicitly recite the application of glue to both leading & trailing edges prior to label separation, this is unpersuasive; as noted previously, Deckert is specifically & repeatedly directed to the application of all glue prior to label separation, such that the claimed glue application is necessarily implicit – application at both regions, prior to separating into multiple labels, must occur, in order to yield glue at both ends of the subsequently separated labels as disclosed (note also Fort, which explicitly recites this well-known feature [0044]).
With regard to Applicants’ apparent argument that Fort does not explicitly recite a cutting means distributed around the lateral surface of the vacuum wheel, this is unpersuasive/erroneous; as was noted by Applicants in their response, the labels of the prior art reference may be cut while on the vacuum wheel [0041], which necessarily requires the claimed cutting means (this obviousness rejection is also a combination with other references, i.e. Deckert which also teaches this same, well-known feature).  This reference also explicitly states the presence of cutters or razors integrated on the vacuum wheel as previously cited [0042].
With regard to Applicants’ argument that Fort does not teach or suggest application of glue prior to cutting, this is unpersuasive/erroneous; the labels of the prior art may be cut either before or after gluing: “application of adhesive over the seam 44c between adjacent labels 44 or over the line that will subsequently become the seam 44c” [0041] (the rejection is also a combination with other references, i.e. King & Deckert which teach this same, well-known feature).  Further, Fort also goes on to recite the claimed feature in explicit detail [0044].
With regard to new claim 31, as noted above, Deckert does in fact teach this obvious variant as well [0049] (as do Kronseder, King & Fort) and this feature thus does not serve to patentably distinguish the claimed invention.
With regard to new claim 32, which combines various features of rejected claims 1, 26 & 31, as noted previously, it was well-known in this art at the time of Applicants’ invention to deliver continuous label webs to transfer drums, to spray leading/trailing edges of individual labels with an adhesive coating prior to their separation in order to prevent fouling, and to subsequently separate these labels with a cutting means distributed around the transfer drum before application of the labels to containers, and likewise it was known to slow the advancement of the label web as needed during adhesive spraying.  While Applicants assert that the cutting means taught by Deckert “cannot function” in the claimed manner of cutting after alignment of a cutting means with a cutting location on the web, this is unexplained; Deckert necessarily must wait for such an alignment prior to performing a cut (as must Ford, and any other device which separates webs on a transfer drum).  Applicants appear to assert that because Deckert teaches a cutting means with a cooperating element, it does not meet the claimed feature, but Applicants appear to be relying on features which have not been set forth in the claim language in a clear & definite manner.  Examiner also notes that new claim 32 uses language which does not appear in Applicants’ original disclosure.  If Applicants believe a feature of their originally disclosed cutting and/or control means to be patentably distinct over the applied art, it is recommended it be included in the claim language.  Examiner also notes that previously cited Fort teaches conventional drum-integrated cutters, as does Applicants’ submitted WO 98/19916.  The instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745